The ordinance provides that when the board continues the suspension, the officer shall be deprived of his pay. The trial court found that the board did not continue the suspension. This finding was not assigned as error and in the absence of such an assignment, no attack thereon can be considered. Lanna v. Konen, 119 Conn. 646, 649,178 A. 425; Conn. App. Proc., 103. The result was the same under the former practice of a motion to correct the finding. Hine v. McNerney, 97 Conn. 308,310, 116 A. 610.  As long as this fact remains in the finding, I am unable to see how the conclusion that he was entitled to his pay can be held erroneous. McDermott v. New Haven, 107 Conn. 451, 452,140 A. 826. As the trial court said, "Such a stoppage [of pay] does not arise out of the suspension but out of its continuance by the board." I am therefore unable to agree with the majority.